Title: To Thomas Jefferson from Samuel Bryan, 24 July 1807
From: Bryan, Samuel
To: Jefferson, Thomas


                        
                            Sir,
                            Philadelphia July 24th. 1807
                        
                        My uniform & inflexible adherence to the genuine principles of representative Government for upwards
                            of thirty years, amidst trials & seductions which have thoroughly tested my principles & firmness,
                            encourages me to look with confidence to the patriotic sympathy and patronage of the present Executive of the Union—The
                            Democratic members of Congress feeling in common with the Democratic Party a lively regret for my removal from Office
                            recommended me to the President about 18 months ago for the Office of Collector of this Port on the event of General
                            Muhlenbergs death or removal, who was then very ill. From the information given me by my friends in Congress at that time
                            of the friendly disposition of the President, combined with the great gratification & encouragement my appointment
                            to that Office would give to the Republican Party I have derived great hopes of succeeding Mr. Muhlenberg in case of his
                            death which is near at hand from the nature of his disease—
                        I would have been elected State Treasurer at the last Session of the Legislature if the Republican Party had
                            had a decided majority, but it being ascertained that two of the members who ranked with that Party had been gained so far
                            as to declare they would not vote for me, it was determined at a Caucus previously held to withdraw my name—Mr. Boileau in
                            a Letter written me subsequent to the Election expressed his regret that this secession produced by the intrigues of the
                            Federalists & Quids had obliged the Republican Party to substitute another Candidate, as in his opinion I had been
                            the most able, vigilant & impartial Officer Pennsylvania ever had, and had been very unjustly dealt with on
                            account of my inflexible principles.
                        I have a numerous young Family dependent upon me for support and education, and owing to my public spirit and
                            benevolent support of poor relatives I am at the age of upwards of Fifty years of age destitute of the pecuniary means of
                            providing for them—
                        Enclosed is a copy of a printed Circular Letter addressed by me to the Republican members of the late
                            Legislature—
                        If I did not know how much Sir your time is occupied by the national concerns I would go into a detail of my
                            conduct as an Officer & politician—There is on File in the Office of Mr. Gallatin* divers documents to show the
                            part I took in the years 1787, 1788 &ca. to procure suitable amendments to the Federal Constitution—My strictures
                            on this Constitution were the first that appeared on that occasion, under the signature of Centinel. The Reasons of
                            Dissent of the Minority of the Convention of this State which adopted the Federal Constitution were written by me
                            & are recorded in Cary’s Museum—Those documents will also show the conspicuous part I took on another very
                            interesting occasion
                        Having spent all the vigor of youth and middle age in an arduous support of fiscal and political integrity
                            I am desirous to retire into the calm & tranquility of the Office of Collector of this Port, leaving active
                            politics to younger men; I feel to want rest from the tempestuous scenes I have gone through, in opposing the Aristocracy—
                        With the most exalted sentiments of esteem I conclude with my fervent wishes for your welfare &
                            continuance at the head of our Government—
                        I am Sir your mo. ob. servant
                        
                            Saml. Bryan
                            
                        
                        
                            *(Deposited therein about six years ago)
                        
                    